Citation Nr: 1629206	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-47 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for atypical ear pain, chronic, with associated headaches and tinnitus (ear disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from April 1977 to July 1980, from July 1988 to July 1991, and from April 2006 to September 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board issued a decision denying the Veteran's claim for an increased rating for his ear disability and two claims for service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in June 2016, the Court vacated and remanded the Board's decision only on the issue of an increased rating for the ear disability for compliance with the instructions in a Joint Motion for Remand filed by the parties.  The Court dismissed the appeal as to the two service connection claims denied in the Board's August 2015 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2015 decision, the Board determined that a September 2010 VA examination was adequate and relied upon the examination in denying the claim for an increased rating for the ear disability, including whether the Veteran should receive a separate rating for a headache disability.  The Joint Motion determined that the September 2010 VA examiner made a determination of the Veteran's credibility, which is improper as credibility is a matter for the Board's determination.  Second, the VA examiner also concluded he could only speculate if the Veteran had a headache disability and if so, whether it is related to the ear disability.  In Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), the Court held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.   

Upon remand, VA should provide the Veteran with another VA examination and the VA examiner is instructed not to assess credibility.  If the examiner cannot reach an opinion without resorting to speculation, the examiner should identify whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA neurological examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner is asked to provide a diagnosis for any headache disorder identified.  For any diagnosed headache disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is associated with, caused by, or aggravated by the service-connected atypical ear pain with tinnitus.  If it is determined that a headache disability is present but unrelated to the service-connected disability, the examiner should opine as to the etiology of the headache disorder.   

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner is advised that credibility is a matter for the Board's determination.  Therefore, the examiner is asked to presume the credibility of the Veteran's reports of headache symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

2.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




